DETAILED ACTION
Claims 36-39, 42-45 and 51-55 are pending.  Claims 1-35, 40-41 and 46-50 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Kari P. Footland (Reg. No. 55,187) on March 11, 2021.
The application has been amended as follows:
TitleSYSTEMS AND METHODS FOR MANAGING MESH-NETWORKED POWER CONTROL DEVICES USING TOKENS

Listing of Claims:
1-35. (cancelled)


a local area wireless transceiver;
a memory storing 
processor-executable program code,
at least one function type representing a type of a function that is a power-consuming activity of at least one appliance,
at least one function priority associated with the function type,
at least one task representing a subtype of the at least one function type, and
at least one task priority associated with the at least one task; and
at least one processor having access to the program code and configured to communicate with the plurality of power control devices via the local area wireless transceiver, 
wherein, when the at least one processor executes the program code, the device is configured to:
receive a plurality of power allocation requests via the local area wireless transceiver from the plurality of power control devices forming part of the localized mesh network, each of the power allocation requests relating to proposed power usage by an appliance to which the respective power control device is coupled, each of the power allocation requests specifying a function type of the at least one function type and a task of the at least one task,
determine available power resources,

respond to each of the power allocation requests to be accommodated by sending an approval message to each of the power control devices from which the accommodated power allocation requests were received indicating a 
wherein any appliance of the at least one appliance manually activated by a user is immediately granted power, regardless of the priority level of the function and the task for which the appliance is manually activated.

37. (currently amended) A method for scheduling efficient power allocation to a plurality of power control devices in a localized mesh network using an interface device having a local area wireless transceiver, the method comprising:
receiving a plurality of power allocation requests, each of the power allocation requests comprising at least a function and a task, the power allocation requests being received via the local area wireless transceiver from the plurality of power control devices forming part of the 
determining available power resources;
determining which of the power allocation requests to accommodate based on the available power resources, a priority level of the request, and an estimate of required power associated with the request, the priority level being determined by a function priority and a task priority corresponding to the function and the task associated with the request; and
responding to each of the power allocation requests to be accommodated by sending an approval message to the power control devices from which the accommodated power allocation requests were received, indicating a 
wherein any appliance manually activated by a user is immediately granted power, regardless of the priority level of the function and the task for which the appliance is manually activated.

38-43. (cancelled) 

44. (previously presented) The interface device of claim 36, wherein the power control device is co-located with the appliance.



46-50. (cancelled) 

51. (previously presented) The interface device of claim 36, wherein each of the plurality of power control devices is coupled with a power usage monitor configured to collect power consumption information relating to the appliance with which the respective power control device is associated, and
wherein the power control device is configured to output the power consumption information as part of the power allocation request.

52. (cancelled) 

53. (previously presented) The interface device of claim 36, wherein the interface device is configured for use with a power-generating facility such that the available power resources are determined by reference to a quantity of generated power. 

54. (previously presented) The interface device of claim 36, wherein the plurality of power control units are configured to perform critical control functions in an event of failure of the interface device.



REASONS FOR ALLOWANCE
Claims 36-37, 44-45, 51 and 53-55 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Shaffer et al. U.S. Patent Publication No. 20070058453, Horst et al. U.S. Patent Publication No. 20030233201 and Brown et al. U.S. Patent No. 9791910 teach systems for power management using tokens, Kako U.S. Patent Publication No. 20150120074  teaches a power management system with a token request function, Lee et al. U.S. Patent Publication No. 20120197455 teaches a mesh networked system for managing power of a smart appliance with task priority, Yuzurihara et al. U.S. Patent Publication No. 20150177711, Baek et al. U.S. Patent Publication No. 20080106146, and Santinato et al. U.S. Patent Publication No. 20030225483 teach power management system with function/task priorities and Schultz et al. U.S. Patent Publication No. 20160036227 and Parkin et al. WIPO Publication No. WO 2008071995 teach power management systems with a manual user override.
None of these references taken either alone or in combination with the prior art of record discloses an interface device for scheduling efficient power allocation to a plurality of power control devices for a localized mesh network, the device comprising: 
a local area wireless transceiver;
a memory storing 

at least one function type representing a type of a function that is a power-consuming activity of at least one appliance,
at least one function priority associated with the function type,
at least one task representing a subtype of the at least one function type, and
at least one task priority associated with the at least one task; and
at least one processor having access to the program code and configured to communicate with the plurality of power control devices via the local area wireless transceiver, 
wherein, when the at least one processor executes the program code, the device is configured to:
receive a plurality of power allocation requests via the local area wireless transceiver from the plurality of power control devices forming part of the localized mesh network, each of the power allocation requests relating to proposed power usage by an appliance to which the respective power control device is coupled, each of the power allocation requests specifying a function type of the at least one function type and a task of the at least one task,
determine available power resources,
determine which of the power allocation requests to accommodate based on the available power resources, a priority level of the request, and an estimate of required power associated with the request, the priority level being determined by the at least one function priority and the at least one task priority associated with the request, and
respond to each of the power allocation requests to be accommodated by sending an approval message to each of the power control devices from which the 
wherein any appliance of the at least one appliance manually activated by a user is immediately granted power, regardless of the priority level of the function and the task for which the appliance is manually activated, as in independent claim 36.  Independent claim 37 recites similar limitations embodied as a method.

The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119